PER CURIAM.
On March 15, 1973, Peter Rinaldi was charged by information with conspiracy to commit robbery and carrying a concealed weapon. He was tried by jury on May 9, 1973, found guilty, convicted and sentenced on both charges. On or about March 11, 1976, Rinaldi filed a motion for new trial *95pursuant to Fla.R.Crim.P.' 3.850, alleging two grounds: newly discovered exculpatory evidence, and denial of pre-sentence investigation in violation of Fla.R.Crim.P. 3.710. The motion for new trial was denied and this appeal ensued.
The record in this case reflects that Ri-naldi, through his privately retained counsel, expressly withdrew his request for a pre-sentence investigation in open court, and requested immediate sentencing. We hold that under these circumstances, a pre-sentence investigation can be waived. See Kurlin v. State, 302 So.2d 147 (Fla. 1st DCA 1974).
The record further reflects that Rinaldi has failed to demonstrate grounds to reverse the trial court’s finding that the alleged exculpatory information was insufficient to warrant granting the motion for new trial on the basis of newly discovered evidence.
For the foregoing reasons, the order denying motion for new trial is affirmed.